Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-11 is the claim 1 limitations wherein a direction perpendicular to a length direction of the conducting wire is a thickness direction of the coil; and the coil holding member comprises: an abutment surface configured to abut against one end surface in the thickness direction of the coil, a convex unit protruding from the abutment surface and around which the conducting wire is wound, and a coil pressing unit extending from a front end surface of the convex unit and configured to press the other end surface in the thickness direction of the coil.  The primary reason for allowance of claims 12 and 13 is the claim 12 limitations for  the coil holding member comprises an abutment surface configured to abut against one end surface in the thickness direction of the coil, a convex unit protruding from the abutment surface and around which the conducting wire is wound, and a coil pressing unit extending from a front end surface of the convex unit and configured to press the other end surface in the thickness direction of the coil, the method comprising: forming a protrusion in the convex unit of the coil holding member, and after attaching the coil to the convex unit, forming the coil pressing unit by deforming the protrusion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852